          UNITED STATES BANKRUPTCY COURT
          DISTRICT OF NEW JERSEY
          ___________________________________________
          Caption in Compliance with D.N.J. LBR 9004-1(b)

          Bob Kasolas, Esq.
          BRACH EICHLER LLC
          101 Eisenhower Parkway
          Roseland, New Jersey 07068-1067
          Tel No.: (973) 403-3139
          Fax No.: (973) 618-5539
          bkasolas@bracheichler.com
          Attorneys for Creditor, NCP Sigma LLC


          IN RE:                                                           Case No.:   21-13084 (MBK)

          MATAWAN ACQUISITION LLC                                          Chapter 11 Proceeding
                                                                           Hon. Michael B. Kaplan, U.S.B.J.
                   Debtor


              NOTICE OF MOTION TO DISMISS BANKRUPTCY, OR IN THE ALTERNATIVE,
                          FOR RELIEF FROM THE AUTOMATIC STAY

                   PLEASE TAKE NOTICE that on June 10, 2021, or as soon thereafter as counsel may

           be heard, secured creditor NCP Sigma LLC (“NCP”) will move before the Hon. Michael B.

           Kaplan, U.S.B.J., United States Bankruptcy Court for the District of New Jersey (the

           “Bankruptcy Court”), for the entry of an Order: (i) pursuant to 11 U.S.C. § 1112(b) dismissing

           the bankruptcy case of the debtor Matawan Acquisition LLC (“Matawan” or the “Debtor”), or

           alternatively; (ii) pursuant to 11 U.S.C. § 362(d) granting NCP relief from the automatic stay to

           continue NCP’s efforts to enforce NCP’s rights against its collateral.

                   Your rights may be affected. You should read these papers carefully and discuss

           them with your attorney, if you have one in this bankruptcy case (if you do not have an

           attorney, you may wish to consult one).




BE:11797520.1/NOR306-278956
                   If you do not want the Court to grant the Movants’ motion, or if you want the Court to

           consider your views on the Motion, then no later than June 3, 2021, you or your attorney must

           file with the Court a written response explaining your position at:

                   United States Bankruptcy Court
                   District of New Jersey
                   Clarkson S. Fisher US Courthouse
                   402 East State Street
                   Trenton, NJ 08608

                   If you mail your response to the Court for filing, you must mail it early enough so the

           Court will receive it on or before the date stated above.

           You must also mail a copy to:

                   Bob Kasolas, Esq.
                   BRACH EICHLER LLC
                   101 Eisenhower Parkway
                   Roseland, NJ 07068
                   Attorneys for NCP Sigma LLC

                   You must also attend a hearing scheduled for June 10, 2021 at 10:00 a.m. in the

           Courtroom of the HON. MICHAEL B. KAPLAN, U.S.B.J., CLARKSON S. FISHER U.S.

           COURTHOUSE, 402 EAST STATE STREET, TRENTON, NJ 08608.

                   If you or your attorney do not take these steps, the Court may decide that you do not
           oppose the relief sought in the motion and may enter an order granting that relief.


           Dated: May 18, 2021                              By: /s/ Bob Kasokas, Esq.
                                                                Brach Eichler LLC
                                                                101 Eisenhower Parkway
                                                                Roseland, NJ 07068
                                                                Tel No.: (973) 403-3139
                                                                Fax No.: (973) 618-5539
                                                                E-mail: bkasolas@bracheichler.com




                                                           -2-
BE:11797520.1/NOR306-278956
